In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 13-415V
                                         April 30, 2014
                                       Not to be Published


*****************************
PATRICIA EGROFF,                                 *
                                                 *
                           Petitioner,           *
                                                 *
       v.                                        *                Damages decision based on proffer;
                                                 *                influenza vaccine; brachial neuritis
                                                 *
SECRETARY OF HEALTH                              *
AND HUMAN SERVICES,                              *
                                                 *
                           Respondent.           *
                                                 *
*****************************
Mark T. Sadaka, Englewood, NJ, for petitioner.
Althea W. Davis, Washington, DC, for respondent.


MILLMAN, Special Master
                                              DECISION 1

       Petitioner filed a petition on June 25, 2013, under the National Childhood Vaccine Injury
Act, 42 U.S.C. §§ 300aa-10–34 (2006). Petitioner alleges that influenza vaccine she received on
December 9, 2011 caused her brachial neuritis. On November 21, 2013, respondent filed a Rule
4(c) Report conceding liability and recommending that petitioner receive compensation.


1
  Because this decision contains a reasoned explanation for the special master’s action in this case, the
special master intends to post this decision on the United States Court of Federal Claims’s website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made available to the
public unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would constitute a clearly unwarranted
invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and move to redact
such information prior to the document’s disclosure. If the special master, upon review, agrees that the
identified material fits within the categories listed above, the special master shall redact such material
from public access.
        On April 30, 2014, respondent filed Respondent’s Proffer on Award of Compensation.
The undersigned finds the terms of the proffer to be reasonable. Based on the record as a whole,
the undersigned finds that petitioner is entitled to the award as stated in the proffer. Pursuant to
the terms stated in the attached proffer, the court awards petitioner a lump sum payment of
$60,000.00, representing compensation for actual and projected expenses and pain and suffering.
The award shall be in the form of a check made payable to petitioner.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: April 30, 2014                                               s/Laura D. Millman
                                                                      Laura D. Millman
                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.


                                                    2